Citation Nr: 0405957	
Decision Date: 03/05/04    Archive Date: 03/19/04

DOCKET NO.  02-11 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 40 
percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Chance, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969, including combat service in the Republic of 
Vietnam.  His decorations include the Combat Infantryman 
Badge and the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that granted service connection for 
the veteran's diabetes mellitus, and assigned an initial 
evaluation of 20 percent under Diagnostic Code 7913, 
effective April 23, 2001.  The veteran perfected a timely 
appeal of this determination to the Board.

In a June 2002 rating decision, the RO increased the 
evaluation of the veteran's diabetes mellitus to 40 percent 
disabling, effective April 23, 2001.  In a June 2003 rating 
decision, the RO denied the veteran's claim to increase his 
rating further, continuing the evaluation for the veteran's 
diabetes mellitus at 40 percent disabling.  Because the 
increase in the evaluation does not represent the maximum 
rating available for the disability, the veteran's claim for 
an increased evaluation remains in appellate status.  See AB 
v. Brown, 6 Vet. App. 35 (1993).  In light of the foregoing, 
the Board construes the claims for increase as reflected on 
the title page.

In his July 2002 Substantive Appeal, the veteran requested 
the opportunity to testify at a hearing held before a 
Veterans Law Judge (formerly known as a Member of the Board) 
at the local VA office.  The RO acknowledged the veteran's 
request and initially scheduled him to appear at such a 
hearing in May 2003.  That same month the veteran requested 
that the hearing be cancelled, and in September 2003 he 
requested that another hearing before a Veterans Law Judge be 
scheduled at the local VA office.  A hearing was scheduled 
for December 2003 and the veteran was notified in November 
2003.  The veteran did not appear at the hearing and, since 
that time, has not requested the opportunity to testify at 
another Board hearing.  In light of the above, the Board 
finds that the veteran's request to testify at a Board 
hearing has been withdrawn.  See 38 C.F.R. § 20.704 (2003).

In addition, the Board notes that the record in this case, 
including a VA examination dated in July 2001, indicates that 
the veteran has a history of alcohol abuse, which appears to 
be secondary to his PTSD.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that VA 
compensation benefits are available for alcohol or drug-
related disabilities that arise secondarily from a service-
connected disorder, e.g., PTSD.  See Allen v. Principi, 237 
F.3d 1368 (Fed. Cir. 2001).  In addition, the veteran and his 
representative note that the veteran has been diagnosed with 
peripheral neuropathy and hypertension related to his 
service-connected diabetes mellitus.  To date these claims 
have not been considered by the RO and are therefore referred 
to the RO for appropriate action.  


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The medical evidence shows that the veteran's diabetes 
mellitus has been manifested by more than one daily injection 
of insulin, a restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities), progressive loss strength, at least one 
hospitalization for hypoglycemic coma, visits every three 
months to a diabetic care provider, and complications that 
might be compensable if separately evaluated; however, the 
medical evidence shows that the veteran's diabetes mellitus 
has not been manifested by progressive loss of weight, 
episodes of ketoacidosis, hypoglycemic reactions requiring at 
least three hospitalizations per year, or weekly visits to a 
diabetic care provider.


CONCLUSION OF LAW

1.  The criteria for an initial schedular evaluation of 60 
percent rating for diabetes mellitus have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 
4.7, 4.119, Diagnostic Code 7913 (2001 & 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001); codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  The Board finds that all relevant evidence has 
been obtained with regard to the veteran's claim for an 
increased rating for diabetes mellitus, and that the 
requirements of the VCAA have been satisfied.

In June 2001 and April 2003, the veteran was provided with VA 
examinations to determine the nature, extent and current 
severity of his diabetes mellitus.  See Charles v. Principi, 
16 Vet. App. 370 (2002).  He has been provided with a 
statement of the case and a supplemental statement of the 
case, which discuss the pertinent evidence, and the laws and 
regulations related to his claim, and essentially notify him 
of the evidence needed to prevail on his claim.  In a June 
2001 RO letter, VA notified the veteran of the VCAA and its 
relevance to his claim and offered to assist him in obtaining 
any relevant evidence.  By way of the aforementioned 
documents, the veteran was informed of the cumulative 
evidence of record, as well as what evidence the appellant 
needed to submit and what evidence VA would try to obtain.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  While 
there is some identified evidence that has not been accounted 
for, in light of this favorable determination, in which the 
Board increases the evaluation of the veteran's diabetes 
mellitus, the veteran is not prejudiced by the Board's review 
of this claim on the basis of the current record.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  The Board 
will therefore proceed with the consideration of this case.  


II.  Entitlement to a disability rating in excess of 40 
percent for diabetes mellitus.

In October 2001, the RO granted service connection for the 
veteran's diabetes mellitus, and assigned an initial 
evaluation of 20 percent for this condition under Diagnostic 
Code 7913, effective April 23, 2001.  In June 2002, the RO 
increased the evaluation of the veteran's diabetes mellitus 
to 40 percent disabling, effective April 23, 2001.  In a June 
2003 rating decision, the RO denied the veteran's claim to 
increase his rating further, continuing the evaluation for 
the veteran's diabetes mellitus at 40 percent disabling. 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2003).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. 4.1 (2003); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where, as 
here, the question for consideration is the propriety of the 
initial evaluation assigned after the grant of service 
connection, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged ratings" is 
required.  See Fenderson  v. Brown, 12 Vet. App. at 126.

The veteran's diabetes mellitus is currently evaluated as 40 
percent disabling pursuant to Diagnostic Code 7913.  Under 
these criteria, a 40 percent evaluation requires insulin, a 
restricted diet, and regulation of activities.  A 60 percent 
under this code requires insulin, a restricted diet, and 
regulation of activities, with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  A maximum rating of 100 percent is 
warranted when the disability requires more than one daily 
injection of insulin, a restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  In addition, a note following the rating criteria 
indicates that compensable complications from diabetes 
mellitus are evaluated separately unless they are part of the 
criteria used to support a 100 percent evaluation.  However, 
noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.

After a careful review of the record, the Board finds that 
the evidence of records supports a grant of a 60 percent 
evaluation for the veteran's service-connected diabetes 
mellitus under Diagnostic Code 7913.  In April 2003, the 
veteran was evaluated by a VA physician for his diabetes 
mellitus.  The examiner noted the veteran's medical history, 
including the diagnosis of diabetes mellitus at the age of 
41.  The examiner indicated that the veteran denied having 
ketoacidosis, but noted that he had been hospitalized for an 
episode of hypoglycemic coma.  The examiner further noted 
that the veteran is on a restricted diet and that his 
diabetes has led to restriction in his ability to endure 
vigorous physical activity and has made him impotent.  The 
veteran was also found to have bilateral lower extremity 
circulation problems, which the veteran attributed to his 
diabetes.  The veteran stated that the he has endured 
numbness in his lower extremities and the toes of his right 
foot, presumably as a result of his circulation problems, 
that had been going on for the past two years.  The examiner 
noted that the veteran was on regular daily insulin, in the 
morning and in the evening, and, while he denied fatigue, the 
veteran claimed that he had generalized loss of strength.  
The examiner diagnosed the veteran with diabetes mellitus 
with peripheral neuropathy and impotence.  The veteran was 
also diagnosed with hypertension, which the examiner found to 
be as likely as not due to the veteran's diabetes.

Previous to this examination, the veteran was evaluated in 
June 2001, also for his diabetes.  The results of that 
examination revealed that, while the veteran denied any 
hospitalizations or hypoglycemic episodes at that time, he 
was on insulin and was seeing his physician on an every 
three-month basis for his diabetes.  The effects of this 
condition included reported impotence and burning sensation 
in the lower extremities bilaterally.  The examiner diagnosed 
the veteran with insulin dependent diabetes with 
manifestation of impotence and early symptoms of diabetic 
peripheral neuropathy.

In this case, the Board finds that the veteran's diabetes 
mellitus warrants a 60 percent evaluation under Diagnostic 
Code 7913.  The medical evidence shows that the veteran's 
diabetes mellitus has been manifested by insulin taken daily, 
in the morning and at night; a restricted diet; regulation of 
activities; and at least one hospitalization for hypoglycemic 
coma.  While the veteran reports no episodes of ketoacidosis, 
he does visit his diabetic care provider every three months.  
The Board also notes that the VA physician examining the 
veteran diagnosed him with peripheral neuropathy and 
hypertension, complications that might be compensable if 
separately evaluated.  The Board also notes that most of the 
manifestations of the veteran's condition were also noted in 
the VA examination afforded the veteran in June 2001.  

As noted above, when a question arises as to which rating 
applies under a particular diagnostic code, the higher 
evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7 
(2003).  In this case, the veteran's condition most nearly 
approximates the criteria for a 60 percent evaluation under 
Diagnostic Code 7913.  Therefore, following a review the 
medical evidence of record, and resolving all reasonable 
doubt in his favor, the Board finds that the veteran's 
service-connected diabetes mellitus warrants an evaluation of 
60 percent under Diagnostic Code 7913.

As this issue deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether "staged rating," as 
addressed by the Court in Fenderson, would be in order.  The 
Board finds that the 60 percent evaluation reflects the 
highest degree of impairment shown since April 23, 2001, the 
effective date of the grant of service connection.  As such, 
the 60 percent evaluation should be effective since that 
time.  Therefore, there is no basis for staged rating in the 
present case.

The Board concludes, however, that an evaluation in excess of 
60 percent, under the rating criteria, is not warranted.  The 
medical evidence shows that the veteran's diabetes mellitus 
has not been manifested by progressive loss of weight, 
episodes of ketoacidosis, hypoglycemic reactions requiring at 
least three hospitalizations per year, or weekly visits to a 
diabetic care provider.  While the veteran's condition has 
been manifested by more than one daily injection of insulin, 
a restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities), plus 
progressive loss of strength and complications that might be 
compensable if separately evaluated, the Board finds that, in 
light of 38 C.F.R. § 4.7, the veteran's disability more 
nearly approximates the criteria for a 60 percent evaluation.  
As such, an evaluation in excess of 60 percent is not 
warranted.

The above decision is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the disability, 
so as to warrant referral to the RO for consideration of an 
assignment of a higher evaluation on an extra-schedular 
basis.  In this regard, the Board notes that there is no 
showing that the disability under consideration has resulted 
in marked interference with employment (i.e., beyond that 
contemplated in the assigned 60 percent evaluation) for any 
period since service connection was established.  In 
addition, there is no showing during this period that the 
veteran's disability has necessitated frequent periods of 
hospitalization, or that the disability has otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of assignment 
of an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

Subject to the laws and regulations governing payment of 
monetary benefits, an initial 60 percent schedular rating for 
diabetes mellitus, from April 23 2001, is granted.



	                        
____________________________________________
	DEBORAH W. SINGLETON

	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



